Citation Nr: 0024252	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for a left knee condition, 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  

This appeal arises from a decision by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The service-connected left knee disability is manifested 
by compensable limitation of knee extension, moderate valgus 
pseudo laxity, medial joint line tenderness, and X-ray 
evidence of severe degenerative arthritis.  However, 
ankylosis of the left knee is not shown.  

3.  No exceptional or unusual disability factors are shown 
with respect to the left knee disorder.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for left knee 
instability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 
5257 (1999).  

2.  The criteria for a separate 10 percent evaluation for 
left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5261 (1999); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected left knee 
disability has worsened, thereby warranting a higher 
evaluation.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds 
that the veteran has presented a well-grounded claim for an 
increased evaluation within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is satisfied that all relevant facts 
pertaining to the veteran's increased rating claim have been 
properly developed.  There is no indication of any additional 
pertinent records that have not been obtained.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The percentage evaluations in the 
rating schedule represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  

Where the issue is entitlement to an increased rating 
following the filing of a reopened claim, the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  The evidence in closest proximity 
to the recent claim is the most probative in determining the 
current extent of impairment.  Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Factual Background

The record shows that a March 1968 rating decision granted 
service connection and assigned a 10 percent evaluation for 
traumatic arthritis of both knees.  The veteran did not 
appeal the rating assigned.  

The veteran underwent an arthroscopy with debridement of the 
medial femoral condyle and removal of a complex tear of the 
posterior horn of the medial meniscus in November 1986.  

During a February 1993 VA orthopedic examination, the veteran 
complained of increased pain after exercise, walking and 
going down stairs.  Examination revealed slight effusion of 
the left knee and a slight varus deformity.  He had full 
extension bilaterally, but flexion was limited to 100 degrees 
bilaterally.  He had medial joint line tenderness to 
palpation.  Significant medial collateral ligament 
instability with opening of the joint was noted.  The lateral 
collateral and anterior cruciate ligaments appeared to be 
stable.  The McMurray's and Lachman's signs were negative.  
The veteran had a great deal of difficulty with squatting and 
bending the knees.  X-rays revealed that the medial joint 
space was narrowed without evidence of knee joint effusion.  
The radiologist's impressions were severe degenerative joint 
disease of the left knee and moderate degenerative joint 
disease of the right knee.  The examiner's diagnoses included 
bilateral osteoarthritis of the knees with medial collateral 
ligament instability of the left knee, status post left knee 
arthroscopy for medial meniscal tear and advanced 
degenerative changes of the articular cartilage of the medial 
femoral condyle.  

A March 1993 rating decision established a 10 percent 
evaluation for traumatic arthritis of each knee based on the 
February examination report.  

An April 1997 letter from P. N. G., M.D., the veteran's 
private physician, states that he had treated the veteran for 
seven years for bilateral knee pain due to degenerative 
arthritis.  

The report of a July 1997 VA orthopedic examination states 
that the veteran's left knee had a varus deformity with 
medial joint line tenderness and a palpable osteophyte 
medially.  He had less than five degrees of instability on 
varus/valgus testing, but palpable crepitus was noted at the 
patellofemoral joint.  The range of motion of his left knee 
was from zero to 120 degrees.  Motor examination of the lower 
extremities was 5/5, bilaterally.  Sensory examination of the 
lower extremities was intact throughout.  Deep tendon 
reflexes of the knee and ankle were normal bilaterally.  The 
examiner interpreted X-rays as showing severe medial joint 
arthritis of the left knee with osteophyte formation and 
severe patellofemoral joint arthritis.  A varus deformity of 
about 10 degrees was also noted.  The radiologist's 
impressions included advanced degenerative joint disease of 
the medial compartment of the left knee and possible loose 
bodies of the left knee joint.  The examiner's assessment 
included bilateral knee degenerative joint disease, left 
worse than right.  

In a statement dated in September 1998, D. P. H., M.D., 
another private physician, wrote that there was extensive 
osteoarthritis of the knee and that the veteran was worse off 
than when he had last seen him.  The left knee now had 
advanced degenerative changes with a varus deformity and 
complete medial space loss.  A nodularity was forming in the 
extensor mechanism several inches above the patella 
centrally.  

Two lay statements dated in June 1999 indicate that the 
veteran has pain with walking and being on his feet and that 
his ability to work is limited thereby.  

During the veteran's personal hearing in July 1999, he 
testified that he needed a knee replacement but that he had a 
heart condition that would make such an operation risky, 
especially at the age of 80.  He stated that he had to stop 
and rest his knee after walking half a block or a block.  He 
complained of constant pain, even when sitting.  He even has 
spasms when he is lying down.  The pain wakes him up at 
night.  Going down stairs hurts more than going up them.  His 
left knee locks once or twice a month.  He can no longer use 
a regular mower, he has to use a riding one.  He takes 400 
milligrams of Ibuprofen three times a day and 500 milligrams 
of Relafen twice a day.  The medications probably ease the 
pain somewhat but do not provide total relief.  

VA X-rays in July 1999 revealed severe narrowing of the 
medial femoral tibial joint space of the left knee with bony 
sclerosis and osteophyte formation.  The lateral femoral 
tibial compartment was widened, and there are osteophytes in 
the posterior aspects of the patella.  There were three bony 
ossicles, one centimeter or less in size, posterior to the 
knee that were unchanged from previous X-rays.  Intra-
articular loose bodies could not be excluded.  The 
radiologist stated that there had been little interval change 
overall compared to the July 1997 examination.  The 
impression was severe degenerative change of the left knee.  

A July 1999 VA orthopedic examination report states that the 
veteran complained that he could only walk three blocks 
before he had to rest.  The range of motion of the left knee 
was from 8 to 114 degrees with moderate valgus pseudo laxity 
of about 5 to 6 degrees on the left compared to 3 degrees on 
the right.  Medial joint line tenderness was present, but 
there was no effusion.  The examiner's impression was that 
the veteran's arthritis of both knees appeared to be 
worsening and that his arthritis was severe in the left knee, 
warranting a total knee replacement.  

Analysis

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
the disability is severe; a 20 percent evaluation is for 
application when the disability is moderate; a 10 percent 
evaluation is warranted when the disability is slight.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

As the veteran is currently assigned a 30 percent evaluation 
for his left knee disability, he is in receipt of the highest 
schedular evaluation assignable for instability under 
Diagnostic Code 5257.  

The Board has considered whether the veteran's left knee 
disability can be assigned an evaluation greater than 30 
percent based on limitation of motion. Because the most 
recent range of motion testing of the veteran's left knee 
revealed that extension lacked 8 degrees of terminal 
extension and that flexion was to 114 degrees.  The normal 
range of motion of the knee is from zero to 140 degrees.  38 
C.F.R. § 4.71, Plate II (1999).  

Under the rating schedule, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent evaluation is warranted when flexion is limited to 45 
degrees; while a 20 percent rating may be assigned when 
flexion is limited to 30 degrees, and a 30 percent rating may 
be assigned when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  The limitation of flexion of 
the veteran's left knee does not equal or more nearly 
approximate the minimum criteria even for a zero percent 
rating under Diagnostic Code 5260.  See 38 C.F.R. § 4.7.  

A zero percent rating is assigned when extension of the leg 
is limited to 5 degrees; a 10 percent evaluation is warranted 
when extension is limited to 10 degrees; a 20 percent 
evaluation is for application when extension is limited to 15 
degrees; a 30 percent evaluation is warranted when extension 
is limited to 20 degrees; a 40 percent evaluation is for 
application when extension is limited to 30 degrees; and a 50 
percent evaluation may be granted for extension of the leg 
that is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  As knee extension is limited to 8 degrees on the 
most recent examination, the criteria for a 10 percent rating 
under Diagnostic Code 5261 are more nearly approximated.  See 
38 C.F.R. § 4.7.  

However, there is no basis for a rating in excess of 30 
percent for the service-connected left knee disability based 
on limitation of motion.  As there is no clinical evidence of 
ankylosis, there is no basis for an increased rating under 
Diagnostic Code 5256, which provides for evaluations in 
excess of 30 percent where knee fusion is demonstrated.  

Under the provisions of a precedent opinion of the VA General 
Counsel, when a veteran with a knee disability rated for 
instability under Diagnostic Code 5257 also has arthritis and 
limitation of motion in the knee to at least the 
noncompensable degree, a separate rating may be assigned for 
arthritis and limitation of motion under Diagnostic Codes 
5003 and 5260 or 5261.  VAOPGCPREC 23-97.  Precedent opinions 
of the General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 1991).  A subsequent precedent opinion of the 
General Counsel gave further clarification and indicated in a 
footnote that "[a] separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59. . ." under the holding in Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991).  VAOPGCPREC 9-98.  

Arthritis has been visualized in the veteran's left knee, and 
instability of the left knee was shown on recent VA 
orthopedic examination.  In addition, there was limitation of 
left knee extension to 8 degrees, which, as indicated above, 
more nearly approximates the criteria for a 10 percent 
evaluation under Diagnostic Code 5261.  Thus, additional 
disability of the left knee is shown.  Accordingly, a 
separate compensable evaluation is warranted under Diagnostic 
Codes 5003 for arthritis in the knee with limitation of 
motion.  However, as a compensable limitation of left knee 
motion is shown in this case, the rule in Lichtenfels v. 
Derwinski, 1 Vet. App. at 488, is not for application.  See 
also Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  All 
doubt has been resolved in the veteran's favor with respect 
to this issue.  38 U.S.C.A. § 5107(b).  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999), see DeLuca v. Brown, 8 Vet. 
App. 202 (1995), with respect to the evaluation of the left 
knee disability under the diagnostic codes pertaining to 
limitation of motion of the knee joint (5260 and 5261).  
Functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.'  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran complains of 
chronic pain in his left knee, the pain has not resulted in 
functional impairment such as to warrant an evaluation in 
excess of 10 percent under the diagnostic codes governing 
range of motion of the knee.  The Board acknowledges that the 
veteran complained of being able to walk only three blocks at 
the July 1999 VA examination, but this was twice the distance 
that he testified that he could do during his hearing.  
Although the examiner found tenderness to palpation without 
effusion, the Board is of the opinion that the impairment 
complained of is contemplated in the 30 percent evaluation 
already assigned for left knee instability and in the 
separate 10 percent rating assigned under Diagnostic Code 
5003 herein.  In effect, the evaluations now in place 
adequately compensate the veteran for the degree of 
functional impairment demonstrated by his service-connected 
left knee condition under the ordinary conditions of life.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Finally, as the veteran is in receipt of the maximum 
schedular evaluation for knee instability under Diagnostic 
Code 5257, the Board has considered possible entitlement to 
an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation may 
only be granted in the first instance by officials at the VA 
Central Office listed in the regulation.  Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996).  Those officials are the VA 
Under Secretary for Benefits (formerly the Chief Benefits 
Director) and the Director of the VA Compensation and Pension 
Service.  Under 38 C.F.R. § 3.321(b)(1), an extraschedular 
evaluation is warranted only if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

However, as the veteran testified, he has not been frequently 
hospitalized recently for his left knee disability such as to 
warrant extraschedular consideration.  The record shows that 
he was born in July 1919 and that he is now retired.  It is 
thus not shown that his service-connected left knee 
disability results in marked interference with employment.  
In any case, as indicated above, the rating schedule is 
designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected disability is contemplated in 
the ratings now assigned.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995) (Board not required to discuss possible 
application of 38 C.F.R. § 3.321(b)(1) where there is no 
evidence of an exceptional or unusual disability picture).  
Based on these considerations, the Board finds that the RO 
did not abuse its discretion in not referring this claim to 
the Director of the Compensation and Pension Service for an 
initial determination.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  



ORDER

An increased evaluation for a left knee instability is 
denied.  

A separate 10 percent evaluation for arthritis of the left 
knee is granted, subject to controlling regulations governing 
the payment of monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

